     Case 2:19-cv-01586-JAM-KJN Document 37 Filed 07/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DEMARREA McCOY-GORDON,                              No. 2:19-cv-1586 JAM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   HERNANDEZ,
15                       Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Defendant has filed

23   objections to the findings and recommendations. Plaintiff filed a reply.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:19-cv-01586-JAM-KJN Document 37 Filed 07/29/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed May 1, 2020 are adopted in full;
 3         2. Defendant’s motion for summary judgment (ECF No. 27) is denied; and
 4         3. This action is referred back to the undersigned for further scheduling.
 5
     DATED: July 29, 2020
 6
                                                 /s/ John A. Mendez____________         _____
 7

 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
